//Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments, filed 9/19/2022, with respect to the amended claim(s) have been considered but, are moot due to a new grounds of rejection based upon a new interpretation of the references, KATO et al. (JP 2016214760 A) (see attached translation) in view of Shapiro et al. (US 9901750 B2), see below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 37 recites the limitation "the irradiation control unit ".  There is insufficient antecedent basis for this limitation in the claim.  Does this refer to the “control device “ of claim 25?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 25-27 and 31-40 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over KATO et al. (JP 2016214760 A) (see attached translation) in view of Shapiro et al. (US 9901750 B2).
Regarding claim 25, KATO discloses a neutron capture therapy system (fig. 1, 12, 10, 19, 20, 50) (abstract) comprising: 
an irradiation device (11, 12) configured to: 
irradiate, into a region of an object (patient on 18) (abstract Note tumor), where a substance is sited (translation, pg. 1, drug containing boron) in the object (patient on 18), an emission of a beam (neutrons formed from target 13) and 
electronically control (50 to 11/12), when the irradiation device (11, 12) processes an irradiation setting that pertains to a characteristic of the beam, the emission from the irradiation device (11, 12) (abstract); 
a control device (50, 55, 57) configured to:  
electronically modify (via 19, 20, 50 --51, 52, 53, 54, 55, 57) (abstract), before the irradiation device (11, 12) processes the irradiation setting, the irradiation setting by combining concentration information (fig, 1, via blood sampling unit 19, concentration measurement unit 20, cell boron concentration calculation unit 51) (abstract) that pertains to the object with plan information that pertains to the irradiation setting (abstract) (via 51, 54, 55, at least);   
a planning device (not illustrated, connects to 50) (abstract Note treatment plan - implies planning device) configured to:  
electronically create, before the control device (50, 55) modifies the irradiation setting (translation, pgs. 5-6 Note 55 adjusts the control amount … according to the predicted dose), the plan information (abstract); and  
a concentration measurement device (19, 20) configured to: 
electronically acquire, after the planning device (not illustrated, connects to 50) (abstract ) electronically creates the plan information, the concentration information by measuring (19, 20) an attribute of the object (abstract Note blood boron concentration),  
wherein the concentration measurement device (19, 20) 
(fig. 1, patient, a neutron irradiation unit 12, blood sampling unit 19, concentration measurement unit 20, cell boron concentration calculation unit 51, exposure dose evaluation unit 54, control amount setting unit 55 which controls neutron irradiation time)
(translation, pgs. 4-5, and 9-10 Note input unit/ input); 
(translation, pgs. 5-6).
     	But KATO fails to explicitly disclose the planning device is electrically connected directly to the control device. 
    	Shapiro , however, discloses a beam therapy system (fig. 1) with the treatment planning device (fig. 1, radiotherapy planning computer system 220) (col. 4, lines 10-45) (reference’s claim 1 Note separate workstation computer configured to receive and store a treatment plan) directly connected to the control device (fig. 1, cone-beam CT reconstruction computer (CBR PC) 221, controller 225) (col. 4, lines 10-45) (reference’s claim 1).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of KATO , with the planning device is electrically connected directly to the control device, as taught by Shapiro , to use as a substitution of one known treatment planning device and control device connection type (i.e. directly electronically connected) for another (i.e generic connection) to obtain predictable results of communications between the treatment planning device and the control device for carrying out the treatment plan.

     	Regarding claim 26, KATO  discloses that the beam comprises neutrons (abstract) (from 13).  
     	Regarding claim 27, KATO  discloses that the planning device (not illustrated, connects to 50) (abstract Note treatment plan - implies planning device) is configured to electronically convert, into the plan information, the irradiation setting (via information for 50) that pertains to an amount of the neutrons that is in the beam (abstract Note neutron intensity for a dose) 

     	Regarding claim 31, KATO  discloses that the irradiation setting (via 50, 55) comprises, for the emission of the beam, a time duration for the emission into the object (patient of 18) (abstract Note tumor) (translation, pg. 5 Note irradiation time)
 	(fig. 1, control amount setting unit 55 which controls neutron irradiation time).
     	Regarding claim 32, KATO  discloses that the substance is boron (translation, pg. 1, drug containing boron).
     	Regarding claim 33, KATO  discloses that  the concentration measurement device (19, 20) is configured to acquire (via 19, 20) (abstract), by calculating (via 51) (abstract) a concentration of the substance (abstract Note cell/blood boron), the concentration information 
 (fig. 1, blood sampling unit 19, concentration measurement unit 20, cell boron concentration calculation unit 51, exposure dose evaluation unit 54).
     	Regarding claim 34, KATO discloses that the concentration measurement device (19, 20)  is configured to acquire, by measuring (via 20) a concentration of the substance (abstract Note cell/blood boron), the concentration information 
 (fig. 1, blood sampling unit 19, concentration measurement unit 20, cell boron concentration calculation unit 51, exposure dose evaluation unit 54).
     	Regarding claim 35, KATO  discloses that the attribute (measured via 19, 20) is the substance that exists in the object (abstract Note blood boron concentration),  
     	Regarding claim 36, KATO  discloses that the attribute (measured via 19, 20) is blood that exists in the object (abstract Note blood boron concentration),  
     	Regarding claim 37, KATO  discloses that the irradiation device (11, 12) is comprised of: a communication unit (in/apart of 11, and/or 57 and/or signal line between 11 and 57/50, at least) configured to electronically receive, before “the irradiation control unit” (57) processes the irradiation setting, the irradiation setting from the control device (50, 55) (translation, pgs. 5-6) 
(fig. 1, irradiation neutron control unit. 57).
     	Regarding claim 38, KATO  discloses that the concentration measurement device (19, 20, 51, 52)  comprised of: a communication unit (51 and/or 52 and/or 54 and/or signal lines therebetween to 20) configured to electronically transmit, before the control device (50, 55, 57) modifies the irradiation setting, the concentration information to the control device (50, 55, 57) (translation, pgs. 5-6) 
     	Regarding claim 39, KATO  discloses that the planning device (not illustrated, connects to 50) (abstract Note treatment plan - implies planning device) is comprised of: a communication unit (not illustrated, connects to 50) configured to electronically transmit, before (abstract Note accurately reproducing a  treatment plan) the control device (50, 55, 57) modifies the irradiation setting, the plan information to the control device (50, 55, 57) (translation, pgs. 5-6) 
     	Regarding claim 40, KATO  discloses that the control device (50, 55, 57) is comprised of: a communication unit (in/apart of 11, and/or 57 and/or signal line between 11 and 57/50, at least) configured to electronically transmit, after the control device (50, 55, 57) modifies the irradiation setting, the irradiation setting to the irradiation device (11, 12) 
(translation, pgs. 5-6 Note The control amount setting unit 55 adjusts the control amount) .  
 
2.	Claim(s) 28-30 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over KATO et al. (JP 2016214760 A) (see attached translation) in view of Shapiro et al. (US 9901750 B2); hereinafter “the combined references”, as applied to claim 28 above, and further in light of Miura et al. (US 20070093463 A1).  
Regarding claim(s) 28, KATO discloses wherein the planning device (not illustrated, connects to 50) (abstract Note treatment plan - implies planning device) is configured to electronically convert, into the plan information, the irradiation setting (via information for 50) that pertains to a dose 
 But KATO fails to explicitly disclose wherein the dose distribution for neutrons emitted into the region  .
Miura, however, discloses radiation patient therapy (abstract) wherein treatment plan information comprises a distribution of the neutrons that, after the irradiation device irradiates the beam, is intended to exist in the predetermined region of the patient
[0015 Note neutron irradiation could be planned so that concurrent boron concentrations are at a maximum at the growing margin of the tumor rather than in the tumor as a whole].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of KATO, with treatment plan information comprises a distribution of the neutrons, as taught by Miura, to use by combining prior art beam treatment and planning systems  according to known treatment planning information methods/procedures to yield predictable results (i.e., to prevent irradiation of healthy tissue).

Regarding claim(s) 29, KATO discloses wherein the dose 
But KATO fails to explicitly disclose wherein the dose distribution comprises a distribution of the neutrons that, after the irradiation device irradiates the beam, is intended to exist in the predetermined region of the patient.
Miura, however, discloses radiation patient therapy (abstract) wherein treatment plan information comprises a distribution of the neutrons that, after the irradiation device irradiates the beam, is intended to exist in the predetermined region of the patient
[0015 Note neutron irradiation could be planned so that concurrent boron concentrations are at a maximum at the growing margin of the tumor rather than in the tumor as a whole].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of KATO, with treatment plan information comprises a distribution of the neutrons, as taught by Miura, to use by combining prior art beam treatment and planning systems  according to known treatment planning information methods/procedures to yield predictable results (i.e., to prevent irradiation of healthy tissue).

Regarding claim(s) 30, KATO discloses wherein the control device (50, 55, 57) is configured to control (via information for 50), with the dose 
But KATO fails to explicitly disclose wherein the dose distribution for neutrons emitted into the region  .
Miura, however, discloses radiation patient therapy (abstract) wherein treatment plan information comprises a distribution of the neutrons that, after the irradiation device irradiates the beam, is intended to exist in the predetermined region of the patient 
[0015 Note neutron irradiation could be planned so that concurrent boron concentrations are at a maximum at the growing margin of the tumor rather than in the tumor as a whole].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of KATO, with treatment plan information comprises a distribution of the neutrons, as taught by Miura, to use by combining prior art beam treatment and planning systems  according to known treatment planning information methods/procedures to yield predictable results (i.e., to prevent irradiation of healthy tissue).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881